THE plaintiff in error, as attorney for one Farcraft, had recovered a judgment in an action on note, in which suit, no costs were taxed, for that he had also recovered a judgment in ejectment for lands mortgaged to ^ecure the payment.
*26In consideration that the plaintiff would discharge the judgment and execution on the note, and take a deed of the, land, the defendant paid the amount of the costs in the suit on the note being about nineteen dollars. The Court decided this money could not be recovered back as being taken oppressively, or by taking undue advantage of the plaintiffs situation : the plaintiff in error had a legal right to refuse the settlement, and had a right to a consideration for making it.